Citation Nr: 1214591	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hip and thigh disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO, in pertinent part, determined that the Veteran did not submit new and material evidence to reopen the claim for left hip and thigh injury.  Additional evidence was received within the year following the issuance of the decision and in October 2007, the RO confirmed the previous denial for left hip and thigh injury.  38 C.F.R. § 3.156.  Also in October 2007, the same decision denied a claim for degenerative disk disease (DDD) of the lumbar spine indicating that it was previously denied with the left hip and thigh injury claim.  The Veteran filed a notice of disagreement in October 2007.  A statement of the case was issued in May 2008.  The Veteran perfected his appeal in June 2008.

The Veteran withdrew his claim for an increase in the disability evaluation assigned for the service-connected posttraumatic stress disorder (PTSD) after a 70 percent rating was awarded in a March 2008 rating decision.  See VA Form 21-4138 received in April 2008.  As such, there no longer remains a claim in controversy.

The issues (under a merits analysis)  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2003 rating decision effectively denied claims of service connection for left hip and thigh injury, and a low back disability; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the April 2003 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen  the Veteran's claim for service connection for left hip and thigh disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his claims of service connection for left hip and thigh disability, and for low back disability.  The record indicates that, in an April 2003 rating decision, the RO expressly denied the claim for left hip and thigh disability.  The record also shows that the Veteran initially also claimed a low back disability with left leg involvement).  After informing the Veteran that the service records only referenced left hip and thigh symptoms, the Veteran responded in writing saying that in that case, he wished to claim the left hip and thigh.  The April 2003 rating decision did not list the low back as an issue, but the rating decision included discussion of the low back.  Under these circumstances, the Board finds that the April 2003 rating decision effectively denied service connection for the left hip and thigh, as well as the low back.  The Veteran did not appeal the decision.  The Veteran did submit a statement and additional evidence within a year of notice of the rating decision, but these items were in connection with an issue other than the left hip/thigh and low back.  A psychiatric report included a passing reference to low back problems which the Veteran related to service, but the fact of current low back symptoms and the Veteran's assertions regarding onset during service where already known by the RO at the time of the April 2003 rating decision.  Therefore, the Board is unable to find that no new and material evidence was received in the year following the issuance of the decision as it pertains to the two issues on appeal.  See generally 38 C.F.R. § 3.156.  The April 2003 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the April 2003 rating decision were the Veteran's service treatment records, which reveal the Veteran injured his left hip in March 1966 when a tire of a howitzer caught his heel and dragged him under the wheel.  He suffered muscular abrasions and contusions around the left hip and thigh.  X-rays of the pelvis and thigh were negative for fractures.  There was no evidence of temporary paralysis.  There were no complaints referable to the Veteran's low back.  The Veteran was released from the  hospital after one week.  He was placed on a limited duty profile for three weeks.  The September 1967 separation examination was negative for residuals of a left hip and thigh injury or a low back disability.  

Post-service the Veteran first reported a prior low back injury in January 1987.  He complained of low back and left thigh pain in January 1990 after a work related injury.  He was diagnosed with sprain and strain with secondary myospasm and facetal synovitis.  The Veteran complained of radicular pain from his back to his left leg in May 2001.  He indicated that problems with his back dated back 25 years, while he was on active duty service.  X-rays dated in 2001 show neural foraminal narrowing of the lumbar spine.  The Veteran underwent a laminectomy in June 2001.

A May 2002 VA examiner opined low back pain and ruptured discs were not related to the in-service injury to the left hip and thigh.  The Veteran's wife indicated the Veteran complained of back pain throughout their 30-year marriage.  VA outpatient treatment records dated in September 2002 contain complaints of pain in the low back radiating into the left buttock.  X-rays showed osteoarthritis between L5-S1.  Records from Dr. CC show the Veteran was diagnosed with left sciatica in 2002.  He was also diagnosed with L5-S1 radiculopathy.  

Evidence submitted subsequent to the April 2003 rating decision includes VA outpatient treatment records dated in December 2002 that show the Veteran reported back pain and left leg pain of a 25-year duration.  The Veteran was diagnosed with lumbago.  Records from the Social Security Administration show the Veteran was adjudicated disabled as of May 2001 for disorders of the back.  A July 2002 orthopedic evaluation contained within these records shows the Veteran had chronic sciatica and left L5-S1 radiculopathy.  

A March 2007 letter from Dr. CB indicates the Veteran had degenerative disease of the lumbar spine and likely left hip degenerative arthritis secondary to the Howitzer injury.  An August 2007 letter from Dr. CC indicates that a review of records shows complaints of back pain and left leg numbness in 1982 of 10-year duration.  Dr. CC also noted a compression fracture in 1993.  Dr. CC stated the Veteran had lumbar radiculopathy, which appeared to be related to his war time injuries.  

 A June 2007 VA examination was not clear in its findings.  Notably, the examiner opined "Veteran's back condition is related to injury incurred while in service.  Is less likely as not caused by or a result of Veteran's back condition is related to injury incurred while in service."  

An August 2007 report of VA examination was negative for a residual left hip or thigh disability.  An x-ray of the left hip was negative for arthritis.  There was only a small posttraumatic calcification lateral to the left acetabulum.  The examiner suggested that pain in the left lower extremity was radiating from the lumbar spine condition.

As noted previously, in the April 2003 rating decision, the RO determined that service connection was not warranted for left hip and thigh injury, initially claimed as a low back condition with left leg involvement.  The RO found that there was no evidence of chronic or permanent residuals of a left hip or thigh injury or any evidence that a low back condition was related to in-service injury.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The "new" records contain private medical treatment records suggesting that the Veteran had lumbar and left hip arthritis secondary to the Howitzer injury.  A VA examination report suggests that symptoms of the left lower extremity were related to a lumbar spine condition.  Through statements, the Veteran indicates that he has had problems with his low back and left hip and thigh since the in-service accident.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claims and raise a reasonable possibility of substantiating the claims.  Therefore, the Veteran's claims for service connection for left hip and thigh injury and a low back disability are reopened.  See 38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the claim of service connection for left hip and thigh disability.  New and material evidence has been received to reopen the claim of service connection for low back disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for left hip and thigh disability, and for low back disability.  Notably, the Veteran contends that he has had left thigh and hip and low back problems since service.  He has provided a private opinion suggesting the Veteran has degenerative arthritis of the lumbar spine and left hip secondary to the in-service Howitzer accident, though arthritis of the left hip was not confirmed by x-rays conducted by VA in 2007.  There are also conflicting opinions of record regarding whether the Veteran has a current disability of the left hip and thigh and whether such residual disability is related to the March 1966 accident or a lumbar spine disability.  Thus, the Board finds that prior to reconsidering the merits of the Veteran's claim for left hip and thigh disability, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  The pertinent facts delineated in the decision portion are incorporated by reference.   

The Board also finds that a new VA examination is necessary prior to adjudicating the lumbar spine claim.  Specifically, there are conflicting opinions regarding the etiology of the Veteran's current back condition.  The Board additionally finds that the most recent VA examination in June 2007, is not clear in its findings.  Notably, the examiner opined "Veteran's back condition is related to injury incurred while in service.  Is less likely as not caused by or a result of Veteran's back condition is related to injury incurred while in service."  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.  

The last VA outpatient treatment records associated with the claims folder are dated in August 2007.  Thus, any outstanding VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the appropriate VA Medical Center from August 2007 to the present.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's left hip/thigh and low back disabilities.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed low back disability is causally related to the May 1966 Howitzer accident.  The examiner should also indicate whether any currently diagnosed low back disability is proximately due to or the result, or has been aggravated by any residuals of left hip and thigh injury.  The examiner should set forth reasons for the opinion.

The examiner should also clearly report whether or not there are any residuals from the left hip and thigh injury, to include arthritis.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed residuals of left hip or thigh injury are causally related to the May 1966 Howitzer accident.  The examiner should also indicate whether any currently diagnosed left hip or thigh disability is proximately due to or the result of any low back disability, or has been aggravated by any low back disability.  The examiner should set forth reasons for the opinion.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


